Title: From Benjamin Franklin to the Marquise de Boulainvilliers, 1 January 1779
From: Franklin, Benjamin
To: Boulainvilliers, Marie-Madeleine-Adrienne d’Hallencourt Bernard, marquise de


ce 1er Janer. 1779.
Il me donne grand Plaisir, ma respectée Voisine, d’apprendre que nôtre chere & aimable Enfant doit étre bientôt mariée avec vôtre Approbation, & que nous ne seront pas cependant privés de sa Société. Je vous assure que je ne ferai aucune Usage de mes Paratonnerres pour detourner ce Parti. Je prie à Dieu de le favoriser de ses plus precieuses Benedictions, & qu’il puisse fournir maints Occasions de Felicité à tous les Interessées. M. Adams & mon petit Fils se joignent avec moi, dans ces voeux, & en vous souhaitant mille nouvelles Années heureuses. Je suis, avec respectueuse Affection, Madame, Votre tres humble & trés obeissant Serviteur
B Franklin
Excusez mon mauvas François
